               Case 1:20-cv-05105-AKH Document 41 Filed 06/17/21 Page 1 of 1


                                                                         Littler Mendelson P.C.
                                                                         290 Broadhollow Road
                                                                         Suite 305
                                                                         Melville, NY 11747



                                                                         Lisa M. Griffith
                                                                         631.247. 4709 direct
                                                                         631.247.4700 main
                                                                         lgriffith@littler.com




June 16, 2021
                                              6RRUGHUHG

VIA ECF                                       V+RQ$OYLQ.+HOOHUVWHLQ
                                              -XQH
Honorable Alvin K. Hellerstein
United States District Judge
United States District Court
Southern District of New York
40 Foley Square, Room 2204

Re:       Solis v. 666 Fifth Associates LLC
          Docket No. 20-cv-05105 (AKH)

Dear Judge Hellerstein:

We recently finalized our retention of Defendant 666 Fifth Associates LLC (“666 Fifth”) in the above-
referenced action. We write to respectfully request an extension of time to July 6, 2021 for 666 Fifth to
respond to the Complaint. Plaintiff’s counsel consents to this request. The extension of time is necessary
to complete our investigation into the allegations raised in the Complaint. This is the first request for an
extension of time to respond to the Complaint.

Thank you for the Court’s consideration of this request.

Respectfully submitted,

Littler Mendelson P.C.

/s/ Lisa M. Griffith

Lisa M. Griffith

cc:       All attorneys of record (via ECF)

4837-6709-9119.1 / 000000-0001




 littler.com
